Case 20-12315   Doc 1-1 Filed 06/11/20 Entered 06/11/20 15:40:01   Desc
                      Signature Pages Page 1 of 7
Case 20-12315   Doc 1-1 Filed 06/11/20 Entered 06/11/20 15:40:01   Desc
                      Signature Pages Page 2 of 7
Case 20-12315   Doc 1-1 Filed 06/11/20 Entered 06/11/20 15:40:01   Desc
                      Signature Pages Page 3 of 7
Case 20-12315   Doc 1-1 Filed 06/11/20 Entered 06/11/20 15:40:01   Desc
                      Signature Pages Page 4 of 7
Case 20-12315   Doc 1-1 Filed 06/11/20 Entered 06/11/20 15:40:01   Desc
                      Signature Pages Page 5 of 7
Case 20-12315   Doc 1-1 Filed 06/11/20 Entered 06/11/20 15:40:01   Desc
                      Signature Pages Page 6 of 7
Case 20-12315   Doc 1-1 Filed 06/11/20 Entered 06/11/20 15:40:01   Desc
                      Signature Pages Page 7 of 7
